TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 28, 2015



                                       NO. 03-15-00051-CV


                                     Trent Lindig, Appellant

                                                  v.

                        Pleasant Hill Rocky Community Club, Appellee




          APPEAL FROM 33RD DISTRICT COURT OF BLANCO COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on January 6, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.